Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/22 has been entered.

Claim Rejections - 35 USC §101 
2.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.    Claims 1-2, 8-11 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
4.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
5. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “generating a machine-readable code including a one-way token, the machine-readable code generated for an interaction between a first user and the second user for transferring an interaction value from the first user to the second user; authorizing…the update request message by comparing the interaction value to a first account associated with the first user stored in a first account…; determining…an interaction velocity of the one-way token by using historical records associated with the one-way token in the token database; adjusting…the interaction value in the update request message based on the interaction velocity; determining…a second user account identifier for a second account of the second user from the one-way token; substituting…the second user account identifier for one-way token in the interaction details and determining…a routing address associated with a second authorizing computer associated with the second user account identifier in a directory of routing addresses” are directed to sending messages between a first and second user in order to transfer funds, which is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “displaying…the machine-readable code; obtaining…the machine-readable code; obtaining…the interaction value for the interaction; transmitting…the update request message; transmitting…the update response message; transmitting…a confirmation notice; receiving…an update request message; receiving…an update response; message transferring the interaction value from the first user to the second user, the interaction request generated based at least in part on a first user device associated with the first user scanning using a camera of the first user device…the machine-readable code including the one-way token, and the interaction value provided by the first user interacting with an application of the first user device; parsing…the update request message; updating…a token database with the interaction details; updating…the second account of the second user..; sending…to the routing address associated with the second authorizing computer, the update request message; receiving…an update response message from the second authorizing computer; server computer.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, storing data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors and database are caused to perform these steps. Further, these additional limitations can be reasonably characterized as reciting a patent-ineligible mental process, insignificant extra-solution and post-solution activities. For instance, the limitations “obtaining…the machine-readable code; obtaining…the interaction value for the interaction; receiving…an update request message including an interaction request for an interaction between a first user and a second user; parsing…the update request message; updating…a token database with the interaction details; updating…the second account of the second user in the second account database; receiving…an update response message from the second authorizing computer”  when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also the limitations “transmitting…the update request message; transmitting…the update response message; transmitting…a confirmation notice; sending…to the routing address associated with the second authorizing computer, the update request message; transferring the interaction value from the first user to the second user and a server computer; displaying…the machine-readable code “are directed to the insignificant post-solution activity of transmitting and displaying data (see Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016).
Also, the recited server computer and database, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer to the abstract idea. The only hardware or additional elements beyond the abstract idea of claim 1 are the generically recited “processing server computer and database.” There is no sufficient evidence that any of these components are anything other than well-understood, routine, and conventional, hardware components or systems being used in their ordinary manner. Further, the filed specification supports the determination that these components are well-understood, routine and conventional for instance at paras (0050-0057). Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The examiner contends that the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981).” A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90.” Specifically, an improvement to an abstract idea cannot be a basis for determining that the claim recites significantly more than an abstract idea. Furthermore, relying on a “processor” to “perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OJP Techs., Inc. v. Amazon.com, Inc., 7788 F.3d 1359, 1363 (Fed. Cir. 2015). Accordingly, the examiner concludes that the claim does not recite additional elements that amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 2, 9, 11, and 18 do not recite additional elements but merely further narrow the scope of the abstract idea. Also, while dependent claims 17 recites additional elements, but these additional elements are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). 
Response to Arguments
Applicant's arguments filed on 06/22/22 have been fully considered but they are not persuasive.
In response to applicant’s argument that the claims are not directed to a method of organizing human activities, the examiner finds this argument unpersuasive. Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “generating a machine-readable code including a one-way token, the machine-readable code generated for an interaction between a first user and the second user for transferring an interaction value from the first user to the second user; authorizing…the update request message by comparing the interaction value to a first account associated with the first user stored in a first account…; determining…an interaction velocity of the one-way token by using historical records associated with the one-way token in the token database; adjusting…the interaction value in the update request message based on the interaction velocity; determining…a second user account identifier for a second account of the second user from the one-way token; substituting…the second user account identifier for one-way token in the interaction details and determining…a routing address associated with a second authorizing computer associated with the second user account identifier in a directory of routing addresses” are directed to sending messages between a first and second user in order to transfer funds, which is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
In response to applicant’s argument that the alleged abstract idea is integrated into a practical application, the examiner finds this argument unpersuasive. The examiner contends that the claim recites a combination of additional elements including “displaying…the machine-readable code; obtaining…the machine-readable code; obtaining…the interaction value for the interaction; transmitting…the update request message; transmitting…the update response message; transmitting…a confirmation notice; receiving…an update request message; receiving…an update response; message transferring the interaction value from the first user to the second user, the interaction request generated based at least in part on a first user device associated with the first user scanning using a camera of the first user device…the machine-readable code including the one-way token, and the interaction value provided by the first user interacting with an application of the first user device; parsing…the update request message; updating…a token database with the interaction details; updating…the second account of the second user..; sending…to the routing address associated with the second authorizing computer, the update request message; receiving…an update response message from the second authorizing computer; server computer.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, storing data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors and database are caused to perform these steps. Further, these additional limitations can be reasonably characterized as reciting a patent-ineligible mental process, insignificant extra-solution and post-solution activities. For instance, the limitations “obtaining…the machine-readable code; obtaining…the interaction value for the interaction; receiving…an update request message including an interaction request for an interaction between a first user and a second user; parsing…the update request message; updating…a token database with the interaction details; updating…the second account of the second user in the second account database; receiving…an update response message from the second authorizing computer”  when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also the limitations “transmitting…the update request message; transmitting…the update response message; transmitting…a confirmation notice; sending…to the routing address associated with the second authorizing computer, the update request message; transferring the interaction value from the first user to the second user and a server computer; display…the machine-readable code “are directed to the insignificant post-solution activity of transmitting and displaying data (see Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016).
In response to applicant’s argument that the claims amount to significantly more than the judicial exception itself, the examiner finds this argument unpersuasive. It is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer to the abstract idea. The only hardware or additional elements beyond the abstract idea of claim 1 are the generically recited “processing server computer and database.” There is no sufficient evidence that any of these components are anything other than well-understood, routine, and conventional, hardware components or systems being used in their ordinary manner. Further, the filed specification supports the determination that these components are well-understood, routine and conventional for instance at paras (0050-0057). Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
To the extent that the applicant contends that the claimed invention is rooted in technology because it addresses a technology-rooted solution to a computer-centric problem, the examiner disagrees. The examiner contends that the claimed solution stems from the ordinary capabilities of a general-purpose computer, which does not materially alter patent eligibility of the claimed subject matter. Like the claims in FairWarning, the focus of claim 1 is not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computer components as tools. See FairWarning, 839 F.3d at 1095.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697